Citation Nr: 0830137	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic disability 
of the neck, to include as secondary to veteran's service-
connected status-post arthroscopic surgery.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska, which denied 
the benefits sought on appeal.  The case was later 
transferred to the RO in St. Petersburg, Florida.  The 
appellant appealed the unfavorable rating decision to BVA, 
and the case was referred to the Board for appellate 
review.  

The Board notes that additional evidence (private treatment 
records and a VA examination report) was received since the 
veteran was issued a Statement of the Case in October 2005.  
A memorandum dated in May 2008 shows that the RO considered 
this evidence with respect to the issue on appeal, determined 
that it was not pertinent, and that issuing the veteran a 
Supplemental Statement of the Case was not necessary.  
38 C.F.R. § 19.31 (2007).  A letter was mailed to the veteran 
in May 2008 reflecting this determination.  Neither the 
veteran nor her representative has responded.


FINDING OF FACT

A chronic disability of the neck is not currently shown.


CONCLUSION OF LAW

A chronic disability of the neck was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VA's duty to notify was satisfied by 
a letter sent to the veteran in May 2004.  The letter 
addressed required notice elements, specifically noting the 
evidence necessary to substantiate the claim, the evidence VA 
would seek to obtain, and the evidence the veteran was 
expected to provide, and was sent prior to the initial 
unfavorable decision by VA.  The May 2004 letter also 
indicated that establishing service connection on a secondary 
basis requires evidence of the claimed physical or mental 
condition and a relationship between the claimed condition 
and the service-connected condition.  Supplemental notice 
compliant with the requirements of Dingess, addressing the 
relevant rating criteria and effective date provisions, was 
mailed to the veteran in May 2006.  Additional supplemental 
notice including all of the required notice elements was sent 
to the veteran in March 2008.  

The Board therefore finds that VA has fulfilled its statutory 
duty to notify the veteran.  In so finding, the Board 
observes that any deficiency in the Dingess notice to the 
veteran or the timing of this notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  As the claim for benefits is 
being denied, any question regarding rating and effective 
dates is moot.

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA obtained 
the veteran's service treatment records, VA treatment 
records, and private treatment records.  Additionally, the 
veteran was afforded a VA examinations in December 2003 and 
July 2004.  VA has further assisted the veteran and her 
representative by providing them with the October 2005 
statement of the case (SOC).  The SOC specified the reasons 
for the continuing denial of the veteran's claim for service 
connection and, in so doing, informed her of the evidence 
that was still required to substantiate her claim.  


Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The veteran has claimed entitlement to service connection 
for a disability of the neck, to include as being 
secondary to her service-connected shoulder condition.  
However, in considering the evidence of record under the 
laws and regulations as set forth above, the Board 
concludes that the veteran is not entitled to service 
connection for a neck condition because the veteran has 
not been shown to have been diagnosed with a current neck 
disorder.

The veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of a disability of 
a disability of the neck.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Here, post-service 
treatment records show that the veteran has been seen 
periodically for complaints of neck pain but that no 
diagnosis has been rendered.  Indeed, while service treatment 
records also document the veteran's complaint of neck pain, 
those records are also absent any findings of a neck 
disability.  As to the post service evidence, an April 2002 
cervical spine x-ray was reported as unremarkable.  

At the December 2003 VA examination, the examiner noted 
that the veteran's cervical vertebrae were within normal 
alignment, and that there was no muscular spasm.  The 
veteran exhibited flexion to 50 degrees, extension to 60 
degrees, right and left lateral flexion to 45 degrees, and 
right and left rotation to 80 degrees.  The veteran's 
strength was noted to be 5/5, and bilaterally symmetrical 
for the upper extremities.  The veteran reported that she 
had experienced neck pain related to her shoulder injury 
since 1997.  At the time of the examination, the veteran 
reported that her neck pain was constant, causing heat, 
stiffness, weakness, tightness, and impaired motion.  The 
examiner concluded that the veteran exhibited no evidence 
of a disability at the time of the examination.  

The July 2004 VA examination was essentially negative for 
any findings related to a neck disability.  At best, the 
examiner did note that the veteran exhibited some 
tenderness above the mid position of the clavicle upon 
examination.  The examiner further noted that the veteran 
was specifically instructed to get an x-ray of her 
shoulder, but did not.  (The Board notes that other 
records in the veteran's claims file indicate that the 
veteran would have been in her first trimester of 
pregnancy at the time of her July 2004 VA examination).

The Board does not question the fact that the veteran 
currently suffers from neck pain.  However, as indicated 
above, the veteran has not proffered any competent medical 
evidence showing a current disability of the neck.  The 
December 2003 and July 2004 examinations show evidence to the 
contrary.  To the extent that the current medical records 
document complaints of neck pain, the Board notes that pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted when there is no 
sufficient factual showing that the pain derives from an 
in-service injury or disease.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

Finally, although the veteran has expressed her own opinion 
that she currently suffers from a disability of the neck 
related to her service connected shoulder disability, the 
Court has held that laypersons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of a diagnosed neck condition, the veteran's claim of 
entitlement to service connection may not be granted.  See 
Degmetich, 104 F. 3d 1328.  

As the medical evidence does not establish that the veteran 
has a current diagnosis of a neck disorder, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a neck disorder is not warranted.


ORDER

Entitlement to service connection for a disability of the 
neck, to include secondary to status-post arthroscopic 
surgery, is denied.



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


